UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7206


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIMOTHY MORRELL WILLIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:99-cr-00158-BO-5)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Morrell Willis, Appellant Pro Se. Ethan A. Ontjes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy    Morrell    Willis       appeals    the   district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.          United     States       v.     Willis,     No.

5:99-cr-00158-BO-5 (E.D.N.C. June 2, 2009).                      We dispense with

oral    argument   because       the    facts    and   legal       contentions      are

adequately    presented     in    the    materials        before      the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2